Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that a three-dimensional annular band of flat facets configured to carry electrical components, wherein the flat facets meet at edge regions, with bending of the flexible circuit board at the edge regions between the flat facets. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 5, a combination of limitations that the three dimensional shape further comprises a flat extension tab that extends radially from one of the flat facets and is not coplanar with said flat facet, wherein the extension tab is configured to carry an electrical component. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 7, a 
Regarding claim 19, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 19, a combination of limitations that a three-dimensional annular shape that fits inside an electronic contact lens, wherein the facets meet at edge regions with bending of the flexible circuit board at the edge regions between the facets; and overmolding of the facets that carry the semiconductor devices, wherein the overmolding provides additional stiffness to the flat facets, encapsulates the semiconductor devices, and isolates the semiconductor devices from a surrounding environment within the contact lens. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 20, a combination of limitations that a three-dimensional annular shape that fits inside an electronic contact lens, the three-dimensional annular shape including a band of flat facets meeting at edge regions, with bending of the flexible circuit board at the edge regions between the flat facets; encapsulates the semiconductor devices, and isolates the semiconductor devices from a surrounding environment within the contact lens. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 21, a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pugh (US 9977256) discloses a contact lens with annular facets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289.  The examiner can normally be reached on M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BINH B TRAN/Primary Examiner, Art Unit 2848